Fourth Court of Appeals
                                San Antonio, Texas
                                      August 3, 2022

                                   No. 04-21-00410-CR

                                James Cornelious SCOTT,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020CR7104
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
       Appellant’s brief was originally due on March 25, 2022. On July 25, 2022, appellant
filed a motion requesting an additional 14 days to file his brief. Appellant’s motion is
GRANTED. Appellant’s brief is due on or before August 8, 2022. No further extensions of
time will be allowed.




                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2022.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court